        Case: 3:18-cv-00846-jdp Document #: 48 Filed: 07/28/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                             Plaintiff,
        v.                                                               ORDER

 VICKY KUTZ and CITY OF MADISON                                       18-cv-846-jdp
 COMMUNITY DEVELOPMENT AUTHORITY,

                             Defendants.


       The court previously granted defendants’ motion to compel plaintiff Mary Ann

Nawrocki’s deposition testimony after she failed to appear for a deposition by videoconference.

See Dkt. 39. The court warned Nawrocki that it would likely dismiss the case if she failed to

work with defendants to appear for a deposition. Id. Defendants followed with a motion to

dismiss, stating that Nawrocki would not communicate with them about the deposition.

Dkt. 41. The court gave Nawrocki until July 16, 2020, to respond to defendants' motion to

dismiss. Dkt. 45. But Nawrocki did not respond. Because Nawrocki has failed to comply with

this court’s discovery order and because she apparently has abandoned the case by failing to

respond to defendants’ motion to dismiss, I will grant defendants’ motion and I will dismiss

this case with prejudice.
Case: 3:18-cv-00846-jdp Document #: 48 Filed: 07/28/20 Page 2 of 2



                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss the case, Dkt. 41, is GRANTED. This case is
   DISMISSED with prejudice.

2. The clerk of court is directed to enter judgment in defendants’ favor and close the
   case.

Entered July 28, 2020.

                                   BY THE COURT:

                                   /s/
                                   _______________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      2
